UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    ADAM THOMAS WARMIN,

                              Plaintiff,

                      -v.-
                                                             16 Civ. 8044 (KPF)
    NEW YORK CITY DEPARTMENT OF
                                                          OPINION AND ORDER
    EDUCATION, CARMEN FARIÑA,
    MELODIE MASHEL, and ALEXIS
    MARRERO,

                              Defendants.

KATHERINE POLK FAILLA, District Judge: 1

       Plaintiff Adam Warmin worked as a special education teacher for the New

York City Department of Education (the “DOE”) from 2012 until his

termination in 2015. After his termination, Plaintiff brought this pro se lawsuit

against the DOE, Principal Alexis Marrero, Superintendent Melodie Mashel,

and former New York City Schools Chancellor Carmen Fariña 2 (together with

Marrero, Mashel, and the DOE, “Defendants”), alleging that they had failed to

accommodate his dyslexia, discriminated against him, retaliated against him,

and ultimately terminated his employment unlawfully. The Court dismissed

Plaintiff’s First Amended Complaint (the “FAC”) on March 22, 2018, after

concluding that each claim was either precluded by an earlier Article 78




1      Holly Highfill, a rising second-year student at the University of Chicago Law School and
       an intern in my Chambers, provided substantial assistance in researching and drafting
       this Opinion.
2      If this case were to continue against Defendant Carmen Fariña, the current DOE
       Chancellor, Richard A. Carranza, would have been substituted for her. See Fed. R. Civ.
       P. 25(d) (providing for automatic substitution of public officer with successor).
proceeding Plaintiff brought in New York State Supreme Court or insufficiently

pleaded. The Court granted Plaintiff leave to amend his pleadings, but

specified that this leave was limited to claims of retaliation brought against the

DOE and Marrero.

      Plaintiff subsequently filed his Second Amended Complaint (the “SAC”),

bringing claims of discrimination, retaliation, and failure to accommodate

against Defendants. Defendants have again moved to dismiss under Federal

Rule of Civil Procedure 12(b)(6). The Court resolves the motion as follows: As a

preliminary matter, the Court only considers Plaintiff’s retaliation claims

against the DOE and Marrero, because the other claims were previously

dismissed without leave to replead and are thus not properly before the Court.

Three of Plaintiff’s retaliation claims — two against the DOE and one against

Marrero — survive the motion to dismiss. Plaintiff’s remaining claims are

dismissed with prejudice.

                                    BACKGROUND 3

A.    Factual Background

      The Court has previously detailed the relevant facts and procedural

posture of this case in the course of resolving the motion to dismiss Plaintiff’s


3     This Opinion draws facts from those outlined in the Court’s Opinion and Order filed on
      March 22, 2018, Warmin v. N.Y.C. Dep’t of Educ., No. 16 Civ. 8044 (KPF), 2018 WL
      1441382 (S.D.N.Y. Mar. 22, 2018), and from Plaintiff’s SAC (Dkt. #46). The well-
      pleaded allegations of Plaintiff’s SAC are assumed to be true for purposes of the instant
      motion. See In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007) (per curiam).
      Pursuant to Federal Rule of Evidence 201, the Court also takes judicial notice of (i) the
      Verified Petition filed in Warmin v. City of New York, Index No. 102211/15, (“Verified
      Pet.”), which is attached as Exhibit 1 to the Branch Declaration in Support of
      Defendants’ Motion to Dismiss the Amended Complaint (Dkt. #29 (“Branch Decl.”), 29-1
      to 29-7), and (ii) Justice Alice Schlesinger’s October 27, 2016 Order dismissing

                                              2
FAC. Warmin v. N.Y.C. Dep’t of Educ., No. 16 Civ. 8044 (KPF), 2018 WL

1441382 (S.D.N.Y. Mar. 22, 2018) (“Warmin I”). It therefore mentions here only

what is necessary to resolve the instant motion.

      In short, Plaintiff was diagnosed with dyslexia in 1994, a condition that

caused him “difficulty [with] reading and writing.” (SAC ¶ 1). Plaintiff worked

as a teacher for special education students at Intermediate School (“I.S.”) 254

in the Bronx from October 2012 to August 2015. (Id. at ¶¶ 2-3). According to

Plaintiff, it was during a meeting in November 2014 that he first told Principal

Marrero that he (Plaintiff) suffered from dyslexia. (Id. at ¶¶ 9-10). In April

2015, Marrero advised Plaintiff to seek accommodations from the DOE

concerning his disability. (Id. at ¶ 22). On June 9, 2015, Plaintiff submitted a

disability accommodation request that asked for “extra time to complete written

tasks, a scanner and a screen reader to read documents back, a word

processor, a printer and an individual to help [him] proofread important and

sensitive documents.” (Id. at ¶ 26).

      Two significant events took place on June 19, 2015. First, Plaintiff

received partial approval of his accommodation request — the DOE granted

him extended time to complete written work. (SAC ¶ 29). Second, and more




      Plaintiff’s claims in the state case, which is attached as Exhibit 5 to the Branch Decl.
      (Dkt. #29-11 (“Sup. Ct. Order”)).
      For convenience, the Court refers to Defendants’ Memorandum of Law in Support of the
      Motion to Dismiss as “Def. Br.” (Dkt. #55), Plaintiff’s Letter in Opposition to Defendants’
      Motion to Dismiss as “Pl. Opp.” (Dkt. #56), and Defendants’ Reply Memorandum of Law
      in Further Support of the Motion to Dismiss as “Def. Reply” (Dkt. #58).


                                               3
critically, Plaintiff received a notice from Superintendent Mashel that his

employment at I.S. 254 would be terminated. (Id. at ¶ 30).

      In September 2016, Plaintiff received a new job offer to serve as a

“Special Education Math teacher” for grades 7 and 8 at Public School (“P.S.”)

46 in District 5. (SAC ¶ 41). Plaintiff was required to have employment

paperwork completed by the DOE’s Office of Special Investigations within 30

days, or his employment offer would be rescinded. (Id.). As it happened, the

Office of Special Investigations failed to complete Plaintiff’s employment

paperwork within the required 30-day time frame, and as a result, “the

principal of P.S. 46 [had] to rescind her nomination” of employment after

Plaintiff had already worked at the school for three weeks. (Id.).

B.    Procedural Background

      1.    Plaintiff’s State and Federal Pleadings

      On December 18, 2015, Plaintiff filed a Verified Petition under Article 78,

N.Y. C.P.L.R. § 7804, in New York State Supreme Court, New York County,

against the City of New York, the DOE, and then-Chancellor Fariña seeking to

“challenge, reverse, and annul [the DOE’s] arbitrary and capricious, wrongful,

discriminatory[,] and bad faith termination/denial of completion of probation of

Petitioner’s probationary employment[.]” (Verified Pet. ¶ 1). The allegations

therein largely track those in Plaintiff’s FAC. The Supreme Court dismissed the

Verified Petition with prejudice on October 27, 2016. (Sup. Ct. Order 7).

      Plaintiff initiated this action during the pendency of his Article 78

proceeding, on October 11, 2016. (Dkt. #2). Following an unsuccessful


                                        4
mediation, Defendants sought leave to file a motion to dismiss. (Dkt. #20).

The Court held a pre-motion conference with the parties on May 11, 2017,

during which it afforded Plaintiff an opportunity to amend his complaint and

set a schedule for briefing on Defendants’ motion. (Dkt. #24). Plaintiff filed his

FAC on June 15, 2017. (Dkt. #25). Defendants filed their motion to dismiss on

July 27, 2017. (Dkt. #28-30). Plaintiff filed a letter response to Defendants’

motion on September 14, 2017. (Dkt. #32). Defendants filed a reply brief in

support of their motion on September 30, 2017. (Dkt. #33).

      2.    The Court’s Resolution of Defendants’ Motion to Dismiss
            the FAC

      In the FAC, Plaintiff advanced the following claims as to all Defendants:

(i) discrimination and retaliation under the Americans with Disabilities Act of

1990 (the “ADA”), 29 U.S.C. §§ 621-634, the Rehabilitation Act of 1973, 29

U.S.C. §§ 794, and 42 U.S.C. § 1983; (ii) failure to accommodate under the

ADA; and (iii) discrimination, retaliation, and failure to accommodate under the

New York State Human Rights Law (the “NYSHRL”), N.Y. Exec. Law §§ 290-297,

and the New York City Human Rights Law (the “NYCHRL”), N.Y. City Admin.

Code §§ 8-101 to 8-131. (See generally FAC). Ultimately, the Court found that

each of Plaintiff’s discrimination and failure to accommodate claims was

precluded under the doctrine of collateral estoppel, because the issues

underlying each had been raised and rejected in Plaintiff’s Article 78

proceeding. Warmin I, 2018 WL 1441382, at *7-10. Plaintiff’s NYSHRL and

NYCHRL claims against the DOE, Fariña, and Mashel were dismissed for

failure to comply with the New York Education Law. Id. at *6-7.
                                        5
      The Court found, however, that certain of Plaintiff’s retaliation claims

were not obviously precluded by the Article 78 proceeding. Warmin I, 2018 WL

1441382, at *10-11. For example, Plaintiff alleged that he had been terminated

in retaliation for requesting an accommodation, a claim that the state court

had not addressed. Id. These retaliation claims were dismissed, however,

because Plaintiff had failed to state a claim pursuant to Federal Rule of Civil

Procedure 12(b)(6). Id. at *11-12. Plaintiff was granted leave to amend his

pleadings, but, critically, the leave to amend was limited to (i) his ADA and

Rehabilitation Act retaliation claims against the DOE and (ii) his NYSHRL and

NYCHRL retaliation claims against Marrero. Id. at *12. The Court required

that Plaintiff file a second amended complaint by May 1, 2018. Id. at *13.

      3.    Plaintiff’s SAC and the Instant Motion to Dismiss

      After granting Plaintiff several extensions of time to file a second

amended complaint, the Court set a final deadline of October 31, 2018. (Dkt.

#39-45). Plaintiff filed the SAC on October 31, 2018. (Dkt. #46). Defendants

filed a motion to dismiss the SAC on February 1, 2019. (Dkt. #53). Plaintiff

filed an opposition letter on March 8, 2019. (Dkt. #56). Defendants filed their

reply brief on March 29, 2019. (Dkt. #58).

                                  DISCUSSION

A.    Plaintiff’s Claims in the SAC

      Plaintiff’s SAC again alleges (i) discrimination and retaliation under the

ADA as to all Defendants; (ii) failure to accommodate under the ADA as to all

Defendants; and (iii) discrimination, retaliation, and failure to accommodate


                                         6
under the NYSHRL and the NYCHRL as to all Defendants. (See generally

SAC). 4 But, as noted, Plaintiff had only been granted leave to replead his ADA

and Rehabilitation Act retaliation claims against the DOE and his NYSHRL and

his NYCHRL retaliation claims against Marrero. See Warmin I, 2018 WL

1441382, at *13. Because the other claims asserted in the SAC were dismissed

without leave to replead in Warmin I, the Court does not address them again

here. Id.

      Conversely, Plaintiff does not specifically assert a claim of retaliation

under the Rehabilitation Act, as he had in the FAC. However, the SAC does

contain facts and legal arguments that can be construed to assert a

Rehabilitation Act claim, which Plaintiff was granted leave to replead. Warmin

I, 2018 WL 1441382, at *13. Because Plaintiff is proceeding pro se, the Court

will liberally construe Plaintiff’s submissions to include a Rehabilitation Act

claim of retaliation against the DOE. See McLeod v. Jewish Guild for the Blind,

864 F.3d 154, 156-58 (2d Cir. 2017).

      In their current motion to dismiss, Defendants argue that each of

Plaintiff’s claims in the SAC should be dismissed. (See generally Def. Br.). But

in his opposition letter, Plaintiff responded to only some of these arguments


4     In his letter opposing Defendants’ motion to dismiss, Plaintiff raises an additional claim
      for breach of contract, asserting that Defendants had violated a United Federation of
      Teachers (“UFT”) contract. (See Pl. Opp. 1-2). This claim had not been asserted in
      Plaintiff’s SAC. Nor had the Court granted Plaintiff leave to replead to include a new
      breach of contract claim. “Although district courts sometimes consider new factual
      allegations made in a pro se plaintiff’s opposition briefs where they are consistent with
      those in the complaint … they do not consider entirely new claims.” Mira v. Argus
      Media, No. 15 Civ. 9990 (RJS), 2017 WL 1184302, at *3 n.4 (S.D.N.Y. Mar. 29, 2017).
      Because the breach of contract claim was raised only in Plaintiff’s opposition papers,
      the Court declines to consider it here.

                                              7
and failed to explain why certain other of his claims should survive. (See

generally Pl. Opp.). As Defendants argue, a failure to respond to an argument

on a point of issue may constitute abandonment of that issue. (See Def.

Reply 5-6). See Anti-Monopoly, Inc. v. Hasbro, Inc., 958 F. Supp. 895, 907 n.11

(S.D.N.Y. 1997), aff’d, 130 F.3d 1101 (2d Cir. 1997) (per curiam); cf. Jackson v.

Fed. Exp., 766 F.3d 189, 196 (2d Cir. 2014) (“Pleadings often are designed to

include all possible claims or defenses, and parties are always free to abandon

some of them.”). However, in recognition of the special solicitude owed a pro se

plaintiff, the Court finds that none of Plaintiff’s claims was abandoned and the

Court will consider each of the properly repleaded claims in the SAC.

      Viewing these claims in the light most favorable to Plaintiff, the Court

thus construes the SAC to state five separate claims of retaliation: (i) the DOE

retaliated against Plaintiff on account of his disability by giving him negative

performance reviews and disciplining him; (ii) the DOE retaliated against

Plaintiff on account of his disability by adding a negative notation to Plaintiff’s

personnel file that may have prevented him from obtaining later employment at

the DOE; (iii) the DOE retaliated against Plaintiff’s request for accommodation

by terminating Plaintiff; (iv) the DOE retaliated against Plaintiff’s request for

accommodation by delaying paperwork needed to finalize Plaintiff’s

appointment at P.S. 46, causing him to lose the job; and (v) Defendant Marrero

retaliated against Plaintiff’s request for accommodation by terminating Plaintiff.

In line with the Court’s decision in Warmin I, Plaintiff’s claims against the DOE




                                         8
are brought under the ADA and the Rehabilitation Act, while his claims against

Marrero are brought under the NYSHRL and the NYCHRL.

B.    Motions to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

      When considering a motion to dismiss under Rule 12(b)(6), a district

court must “draw all reasonable inferences in Plaintiff[’s] favor, assume all well-

pleaded factual allegations to be true, and determine whether they plausibly

give rise to an entitlement to relief.” Faber v. Metro. Life Ins. Co., 648 F.3d 98,

104 (2d Cir. 2011) (internal quotation marks omitted) (quoting Selevan v. N.Y.

Thruway Auth., 548 F.3d 82, 88 (2d Cir. 2009)). Though Rule 8 “does not

require detailed factual allegations, … it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotation marks omitted). A plaintiff will be entitled

to relief if he alleges “enough facts to state a claim to relieve that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The Court is

not bound to accept conclusory allegations or legal arguments couched as

factual conclusions. Rolon v. Henneman, 517 F.3d 140, 149 (2d Cir. 2008). “In

considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint,

documents attached to the complaint as exhibits, and documents incorporated

by reference in the complaint.” DiFolco v. MSNBC Cable LLC, 622 F.3d 104,

111 (2d Cir. 2010).

      Where a plaintiff proceeds pro se, a court will review his pleadings

“liberally and ‘interpret them to raise the strongest arguments that they


                                          9
suggest.’” Pabon v. Wright, 459 F.3d 241, 248 (2d Cir. 2006) (quoting Burgos v.

Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)). That said, the Court will not “read

into pro se submissions claims that are not consistent with the pro se litigant’s

allegations, or arguments that the submissions themselves do not suggest[.]”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477 (2d Cir. 2006) (internal

quotation marks and citations omitted). In this regard, a pro se litigant is “not

exempt … from compliance with relevant rules of procedural and substantive

law[.]” Id. (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

C.    Two of Plaintiff’s Retaliation Claims Against the DOE Are Precluded
      by the Article 78 Proceeding

      Defendants argue that two of Plaintiff’s current retaliation claims against

the DOE are in fact precluded by the Article 78 proceeding — namely, Plaintiff’s

claims that the DOE retaliated against him on account of his disability by

(i) giving him negative performance reviews and disciplining him; and

(ii) including a negative notation in his personnel file that prevented him from

obtaining later employment at the DOE. (See Def. Br. 15, 18). As set forth

below, the Court agrees.

      1.     Applicable Law

      Under New York law, collateral estoppel bars relitigation of an issue that

is “[i] identical to an issue already decided [ii] in a previous proceeding in which

that party had a full and fair opportunity to litigate, and where [iii] the issue

that was raised previously is decisive of the present action.” Indus. Risk

Insurers v. Port Auth. of N.Y. and N.J., 493 F.3d 283, 287-88 (2d Cir. 2007)



                                         10
(quoting Curry v. City of Syracuse, 316 F.3d 324, 331 (2d Cir. 2003) (internal

quotation marks and alteration omitted)). Where these elements are met,

“issue preclusion is applicable even if the two suits are not based on the same

cause of action.” Proctor v. LeClaire, 715 F.3d 402, 414 (2d Cir. 2013). The

party asserting preclusion — here, Defendants — bears the burden of showing

that the identical issue was necessarily decided, while Plaintiff bears the

burden of showing he lacked a full and fair opportunity to litigate the issue in

the prior forum. Id. Mutual collateral estoppel may apply here because the

DOE was a party to the Article 78 proceeding.

          2.     Analysis

          As stated in Warmin I, the New York State Supreme Court previously

rejected Plaintiff’s claims that the DOE retaliated against his disability by

(i) giving negative performance reviews and disciplining him, and (ii) including a

negative notation in his personnel file that prevented him from obtaining later

employment at the DOE. See 2018 WL 1441383, at *10. Accordingly, those

claims are precluded here under the doctrine of collateral estoppel. See id. at

*7-8. 5



5         Subsequent to Warmin I, the Court issued a decision in Martin v. City University of New
          York, in which it determined that there was insufficient information in the record to
          conclude that the pro se plaintiff had a full and fair opportunity to litigate his claims in
          the state court proceedings. No. 17 Civ. 6791 (KPF), 2018 WL 6510805, at *6-7
          (S.D.N.Y. Dec. 11, 2018). When considering whether claims were fully and fairly
          litigated in a previous proceeding, courts look to “a variety of non-dispositive factors …
          and consider ‘the various elements which make up the realities of litigation.’” Id. at *6
          (quoting Lloyd v. N.Y. Botanical Garden, No. 03 Civ. 7557 (BSJ), 2004 WL 2093468, at
          *3 (S.D.N.Y. Sept. 17, 2004)). In Martin, this Court considered the following factors in
          determining that the plaintiff did not have a full and fair opportunity to litigate: (i) the
          plaintiff’s pro se status; (ii) evidence indicating the exchange of discovery, witness
          interviews, or hearings; and (iii) whether the plaintiff had the opportunity to file

                                                   11
      Plaintiff, for his part, argues that collateral estoppel should not apply,

because his Article 78 proceeding was tainted by a perjurious statement from

Defendant Marrero. 6 According to Plaintiff, during the state court proceeding,

Marrero testified that he did not know about Plaintiff’s disability until March 3,

2015. (SAC, Ex. I). Plaintiff claims this was a lie and submits a document he

received from a Freedom of Information Law (“FOIL”) request to support his

allegation. The document, which appears to have been written by Marrero,

bears a date of November 11, 2014, and notes that Plaintiff was dyslexic. (SAC,

Ex. D). Plaintiff argues that this evidence proves that Marrero perjured himself

in the Article 78 proceeding by misstating when he became aware of Plaintiff’s

dyslexia. Had the New York State Supreme Court known the truth, Plaintiff

says, it would not have rejected his claim. Because of this, Plaintiff claims the




      extensive briefs in which he sufficiently framed his allegations in the context of the
      applicable law. Id. at *6-7.
      In the instant case, the record is sufficient to determine that Plaintiff had a full and fair
      opportunity to litigate. (Dkt. #29-1 to 29-6). Plaintiff filed an extensive Article 78
      petition in which he outlined the facts, causes of action, and relevant case law
      underlying his claims. (Id.). Further, the record indicates that Plaintiff had access to
      and submitted the following documentation to the state court: his performance
      evaluations, excerpts from the UFT contract, internal DOE documents and memos,
      letters sent to Plaintiff from Principal Marrero regarding his alleged misconduct, and
      medical records outlining Plaintiff’s disability. (Id.). In turn, the New York State
      Supreme Court addressed Plaintiff’s claims and accompanying evidentiary support and
      issued a thoughtful opinion that fully analyzed, and ultimately dismissed, Plaintiff’s
      claims. (See Sup. Ct. Order). Having examined the claims and proceedings in this case
      and compared them to those in Martin, the Court adheres to its prior decision that
      Plaintiff had a full and fair opportunity to litigate his claims in the Article 78 proceeding
      and that those claims previously addressed in state court are still precluded here.
6     Plaintiff includes among his allegations against Marrero a section labeled “Perjury.”
      (SAC § D). To the extent Plaintiff seeks to assert a claim of perjury against Marrero,
      perjury is a crime “and therefore do[es] not give rise to civil causes of action.” Luckett v.
      Bure, 290 F.3d 493, 497 (2d Cir. 2002).

                                               12
Article 78 proceeding was tainted and should not have preclusive effect in this

litigation. (SAC §§ A, D).

      Generally, “[u]nder the doctrine of res judicata [(claim preclusion)], ‘[a]

final judgment on the merits of an action precludes the parties or their privies

from re-litigating issues that were or could have been raised in that action.’”

Saud v. Bank of N.Y., 929 F.2d 916, 918 (2d Cir. 1991) (quoting Federated

Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981)). While “newly discovered

evidence does not preclude the application of res judicata … [e]xceptions to this

rule exist when the evidence was either fraudulently concealed or when it could

not have been discovered with due diligence.” Saud, 929 F.2d at 920.

      Here, however, Plaintiff makes no allegations that the document he

attained through the FOIL request was fraudulently concealed in the Article 78

proceeding. In other words, Plaintiff could have discovered this document had

he filed a similar FOIL request when researching his state court complaint.

See Joint Apprenticeship & Training Council of Local 363 v. N.Y.S. Dep’t of Labor,

842 F. Supp. 1561, 1565-65 (S.D.N.Y. 1994) (finding res judicata applied

because new facts could have been discovered with reasonable diligence).

      More fundamentally, even if this document had been fraudulently

concealed and was thus incapable of discovery with reasonable diligence, it

would have no impact on the preclusive effect of the Article 78 proceeding. The

New York Supreme Court accepted as true Plaintiff’s allegation that Marrero

knew about his dyslexia in November 2014, despite Marrero’s testimony to the

contrary. (See Sup. Ct. Order 2). Thus, while Exhibit D is new in the sense


                                        13
that Plaintiff did not include it as an attachment in any previous pleadings, the

facts contained within the document are not new, and were assumed to be true

when Plaintiff’s claims were adjudicated in state court. (See id.). Accordingly,

Plaintiff’s claims that the DOE retaliated against him by giving him negative

performance reviews and adding a negative notation in his personnel file are

precluded.

D.    Plaintiff’s Remaining Retaliation Claims Survive the Motion to
      Dismiss

      Plaintiff’s remaining claims in the SAC are brought against the DOE,

under the ADA and Rehabilitation Act, and against Marrero, under the

NYSHRL and the NYCHRL. Plaintiff alleges that the DOE and Marrero

retaliated against him for seeking a reasonable accommodation for his

disability. These claims are substantively different from the retaliation claims

asserted in Plaintiff’s Article 78 proceeding, which dealt with retaliation against

Plaintiff for being disabled. See Warmin I, 2018 WL 1441382, at *10. “Because

the Supreme Court was not presented with this allegation and did not

expressly decide it, the Court cannot find the identity of issues needed for

collateral estoppel to bar this claim.” Id. As a result, the Court proceeds to

consider the adequacy of Plaintiff’s pleading under Rule 12(b)(6).

      1.     Applicable Law

      To state a claim for retaliation under the ADA, the Rehabilitation Act, or

the NYSHRL, Plaintiff’s pleading must plausibly suggest that: “[i][]he engaged

in protected activity, [ii] the employer was aware of this activity, [iii] []he was

subjected to an adverse employment action, and [iv] a causal connection
                                          14
existed between the alleged adverse employment action and [his] protected

activity.” McGuire-Welch v. House of the Good Shepherd, 720 F. App’x 58, 62

(2d Cir. 2018) (summary order) (citing Weixel v. Bd. of Educ. of City of N.Y., 287

F.3d 138, 148 (2d Cir. 2002)). An adverse employment action is defined as one

that is “materially adverse with respect to the terms and conditions of

employment,” such as termination. Flieger v. E. Suffolk BOCES, 693 F. App’x

14, 17 (2d Cir. 2017) (summary order) (quoting Davis v. N.Y. City Dep’t of

Educ., 804 F.3d 231, 235 (2d Cir. 2015)). Protected activities include requests

for reasonable accommodations. Flieger, 693 F. App’x at 18. Causation can be

shown through indirect proof “that the protected activity was closely followed in

time by adverse action.” Clark v. Jewish Childcare Ass’n, Inc., 96 F. Supp. 3d

237, 262 (S.D.N.Y. 2015) (quoting Cifra v. Gen. Elec. Co., 252 F.3d 205, 217 (2d

Cir. 2001)). To plead retaliation under the NYCHRL, Plaintiff must show that

he “took an action opposing [his] employer’s discrimination, and that, as a

result, the employer engaged in conduct that was reasonably likely to deter a

person from engaging in such action[.]” Mihalik v. Credit Agricole Cheuvreux N.

Am., Inc., 715 F.3d 102, 112 (2d Cir. 2013) (citations omitted).

      Both the NYSHRL and the NYCHRL permit individual liability. The

NYSHRL permits liability for employers who are supervisors with authority to

hire and fire employees, while the NYCHRL permits liability for an employer’s

employee or agent. Malena v. Victoria’s Secret Direct, LLC, 886 F. Supp. 2d

349, 365-67 (S.D.N.Y. 2012). For liability to attach, a plaintiff must show that

the individual “actually participate[d] in the conduct giving rise to the


                                        15
discrimination.” Feingold v. New York, 366 F.3d 138, 157 (2d Cir. 2004)

(internal quotation marks and alterations omitted).

      “[A]t the pleading stage” for a claim for retaliation, “a plaintiff must only

meet the standard set forth in Fed. R. Civ. P. 8(a), which requires a short and

plain statement of the claim showing that the pleader is entitled to relief ….

Under this standard, [g]iven the Federal Rules’ simplified standard for pleading,

[a] court may dismiss a complaint only if it is clear that no relief could be

granted under any set of facts that could be proved consistent with the

allegations.” Williams v. N.Y.C. Hous. Auth., 458 F.3d 67, 71-72 (2d Cir. 2006)

(citing Swierkiewicz v. Sorema, 534 U.S. 506, 512 (2002)); see generally Vega v.

Hempstead Union Free Sch. Dist., 801 F.3d 72, 90 (2d Cir. 2015).

      2.    Plaintiff’s Claims That the DOE and Marrero Terminated Him
            in Retaliation for His Request for Reasonable Accommodation
            Survives the Motion to Dismiss

      Plaintiff brings two identical retaliation claims against the DOE and

Marrero: Plaintiff alleges Marrero and the DOE terminated his position in

retaliation for his request for reasonable accommodation. According to the

SAC, Marrero told Plaintiff to file a request for a reasonable accommodation for

his disability in April 2015. (SAC ¶ 22). Plaintiff filed his accommodation

request with the DOE on June 9, 2015, and his accommodation was partially

approved on June 19, 2015 — the same day he was given notice of his

impending termination. (Id. at ¶¶ 29-30). Plaintiff claims that the fact that the

DOE partially approved his accommodation request and then subsequently

terminated him establishes a causal connection between the two actions; the


                                        16
DOE and Marrero must have terminated Plaintiff’s employment in response to

the grant of partial accommodation.

      In Warmin I, the Court dismissed substantially similar claims against the

DOE and Marrero. There, the Court concluded that Plaintiff’s FAC had failed

to allege that Marrero was involved in the decision to terminate Plaintiff. See

2018 WL 1441382, at *12. Furthermore, Plaintiff had failed to establish that a

“causal connection” existed between the request for reasonable accommodation

and the DOE’s adverse employment action. See id. Specifically, the Court

found that the FAC had failed to allege adequately that the DOE was retaliating

because of the accommodation request, which it had just granted, when it

terminated Plaintiff. Id.

      Plaintiff has rectified both deficiencies in the SAC. The SAC includes a

new document, Exhibit H, that is an “Executive Reference Check” that Plaintiff

claims was completed by Principal Marrero on October 12, 2015, four months

after Plaintiff was terminated. (SAC, Ex. H). When answering “what was

[Plaintiff’s] reason for leaving,” Principal Marrero allegedly wrote, “His tenure

was denied.” (Id.). And when answering why Plaintiff’s tenure was denied,

Principal Marrero wrote, “I didn’t see enough evidence of progress.” (Id.).

      This document allows Plaintiff to suggest plausibly that Principal

Marrero participated in DOE’s decision to terminate Plaintiff’s employment.

And Plaintiff has sufficiently alleged that the other elements of retaliation are

met as to Marrero. Plaintiff’s request for reasonable accommodation was a

protected activity, Flieger, 693 F. App’x at 18, which Marrero knew about.


                                        17
(SAC ¶¶ 22, 27). Plaintiff was subjected to an adverse employment action when

he was terminated. Flieger, 693 F. App’x at 17. And the close temporal

proximity between the request for reasonable accommodation (June 9, 2015)

and Plaintiff’s termination (June 19, 2015), creates an inference of causal

connection that is sufficient to survive a motion to dismiss. See Quinn v. Green

Tree Credit Corp., 159 F.3d 759, 770 (2d Cir. 1998), abrogated in part on other

grounds by Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002)

(concluding that two months between protected activity and alleged retaliation

is sufficient proximity to establish causation). Accordingly, Plaintiff’s NYSHRL

and NYCHRL claims against Marrero plausibly state a claim for relief and

survive the motion to dismiss.

      Furthermore, the newly identified document cures the defect that the

Court identified in Warmin I concerning Plaintiff’s retaliation claim against the

DOE. There, sufficient proximity existed between the request for

accommodation and Plaintiff’s termination to create an inference of a causal

connection. But the fact that the DOE granted Plaintiff’s accommodation

request the very day he was terminated rendered implausible Plaintiff’s claim

that the DOE terminated Plaintiff in retaliation against the request for an

accommodation. Plaintiff’s amended allegation that Marrero participated in the

termination decision restores plausibility to his retaliation claim against the

DOE: Marrero’s allegedly retaliatory participation in the DOE’s decision to

terminate undermines the salience of the coterminous grant of Plaintiff’s

accommodation request. Viewed together, the temporal proximity between the


                                        18
request for accommodation and the termination, along with Marrero’s

participation in the termination, creates a plausible causal connection as to the

DOE. For the reasons discussed above, the remaining elements of retaliation

are plausibly alleged against the DOE. Thus, Plaintiff’s retaliation claim

against the DOE survives the motion to dismiss.

      3.    Plaintiff’s Claim That the DOE Retaliated Against Him by
            Delaying Employment Paperwork Survives the Motion to
            Dismiss

      In his final claim, Plaintiff alleges that the DOE continued to retaliate

against him because of his request for an accommodation well into 2016.

According to Plaintiff, he was nominated for a job at P.S. 46 in September

2016. (SAC ¶ 41). In order to finalize his hiring, the DOE’s Office of Special

Investigations was required to complete employment paperwork for Plaintiff

within 30 days. (Id.). Liberally construing the SAC, Plaintiff alleges that the

DOE purposefully delayed the paperwork, in order to deprive Plaintiff of a job

in continued retaliation for his June 2015 request for accommodation. (Id.).

      Plaintiff has plausibly stated a claim of retaliation under the ADA and the

Rehabilitation Act. Plaintiff has alleged that he engaged in a protected activity,

a request for accommodation, of which the DOE was aware. (SAC ¶ 22, 27).

And Plaintiff claims that the DOE took an adverse employment action: In

failing to complete Plaintiff’s paperwork, the DOE effectively ensured that he

would not be hired. Kaluczky v. City of White Plains, 57 F.3d 202, 208 (2d Cir.

1995) (finding “refusal to hire” to be an adverse employment action). Whether

Plaintiff has sufficiently alleged that a causal connection exists between the


                                        19
protected activity and the adverse employment action is a closer question, but

it is one that the Court ultimately answers in the affirmative.

      Causation is sufficiently alleged for purposes of a motion to dismiss

where the pleading “allege[s] facts which could reasonably support an inference

[that the defendant harbored retaliatory intent].” Posr v. Court Officer Shield

No. 207, 180 F.3d 409, 418 (2d Cir. 1999). Such an inference may be made

where “the protected activity was close in time to the adverse action.” Espinal

v. Goord, 558 F.3d 119, 129 (2d Cir. 2009). Here, Plaintiff has alleged that the

adverse action occurred in September 2016, more than one year after the

protected activity had occurred in June 2015. At first glance, the two events

appear too distant in time to create an inference of retaliatory intent. Compare

Clark, 96 F. Supp. 3d at 252-53 (concluding that four months between

protected activity and retaliatory act was likely too much to support an

inference of causal connection). Generally, the cases that “accept mere

temporal proximity between an employer’s knowledge of protected activity and

an adverse employment action as sufficient evidence of causality to establish a

prima facie case uniformly hold that the temporal proximity must be very

close.” Clark County School Dist. v. Breeden, 532 U.S. 268, 273 (2001)

      However, causal connection may still be inferred where longer periods of

time separate a protected activity and adverse action, if it is plausible that

there was no earlier opportunity to retaliate in the manner alleged. See Grant

v. Bethlehem Steel, 622 F.2d 43, 45-46 (2d Cir. 1980) (holding that plaintiff

established causal connection despite an eight-month lapse in time when the


                                        20
defendant was unable to retaliate in the manner alleged any sooner); see also

Massaro v. Bd. of Ed. of City Sch. Dist. of N.Y, — F. App’x —, No. 18-2980-cv,

2019 WL 2183483, at *4 (2d Cir. May 21, 2019) (summary order) (finding

causal connection where a school retaliated against an employee at its earliest

opportunity, after summer break had concluded); Blanco v. Brogan, 620 F.

Supp. 2d 546, 557 (S.D.N.Y. 2009) (collecting cases for proposition that “[t]he

Second Circuit and the Courts of this District have found a causal connection”

where a defendant retaliated at its first opportunity, even where action was up

to 13 months removed from the protected activity). In this case, Plaintiff has

alleged that the DOE acted to block his employment at its first opportunity,

when he was nominated for a job in 2016. These facts support a reasonable

inference of causal connection under the law of the Second Circuit. Thus,

Plaintiff’s claim that the DOE retaliated by delaying his employment paperwork

is plausibly alleged and survives the motion to dismiss.

                                  CONCLUSION

      For the foregoing reasons, Defendants’ motion to dismiss is GRANTED IN

PART and DENIED IN PART. The motion is DENIED as to (i) Plaintiff’s NYSHRL

and NYCHRL retaliation claims against Marrero, and Plaintiff’s ADA and

Rehabilitation Act retaliation claims against the DOE, alleging termination in

retaliation to Plaintiff’s request for reasonable accommodation; and

(ii) Plaintiff’s ADA and Rehabilitation Act retaliation claim against the DOE,

alleging failure to complete paperwork in retaliation to Plaintiff’s request for

reasonable accommodation. Plaintiff’s remaining claims, including all claims


                                        21
as to Defendants Fariña and Mashel, are DISMISSED WITH PREJUDICE. The

Clerk of Court is directed to terminate the motion at docket entry 53.

       The parties are ordered to submit a proposed case management plan and

joint letter to the Court on or before August 19, 2019.

       SO ORDERED.
Dated:        July 29, 2019
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge


Sent by First Class Mail to:
Adam Thomas Warmin
3316 Shore Pkwy
Brooklyn, NY 11235




                                       22
